 



EXHIBIT 10.28
SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS
     This Second Amendment to Purchase and Sale Agreement and Escrow
Instructions (this “Amendment”) is entered into as of April 3, 2006 (the
“Effective Date”) by and between Hunter/Storm, LLC, a California limited
liability company (“Buyer”), and Palm, Inc., a Delaware corporation (“Seller”).
RECITALS
     A. Buyer and Seller are parties to that certain Purchase and Sale Agreement
and Escrow Instructions dated as of February 2, 2006, which was amended by that
certain First Amendment to Purchase and Sale Agreement and Escrow Instructions
dated March 13, 2006 (together, the “Agreement”).
     B. Buyer and Seller desire to amend the Agreement as set forth in this
Amendment.
     Now, therefore, for valuable consideration, receipt of which is hereby
acknowledged, Buyer and Seller hereby agree as follows:
     1. Capitalized Terms. Any capitalized terms used in this Amendment but not
defined herein shall have the meanings ascribed to such terms in the Agreement.
     2. Waiver of Certain of Buyer’s Conditions Precedent; Delivery of
Additional Deposit Extension of the Due Diligence Period.
          a. Buyer hereby approves Buyer’s Conditions Precedent set forth in
paragraphs 5.1.1, 5.1.2 and 5.1.3 of the Agreement.
          b. Buyer has delivered the Additional Deposit to Escrow Holder.
Notwithstanding the provisions of paragraph 2.3 or elsewhere in the Agreement,
the Deposit shall be subject to disposition as follows:
               1) Buyer shall have the right, in its sole and absolute
discretion, to terminate the Agreement due to its disapproval of the content or
status of the General Plan Amendment at any time prior to August 1, 2006. Upon
such termination, Buyer will receive half of the Deposit ($300,000 ÷ 2 =
$150,000) and all the interest accrued to date from the Escrow account, and
Seller shall retain the remaining sum of $150,000 as its sole remedy for Buyer’s
termination of the Agreement.
               2) If Buyer terminates the Agreement on or after August 1, 2006,
for any reason other than Seller’s default under the Agreement or the failure,
as of the Close of Escrow, of any of Seller’s representations or warranties
contained in the Agreement to be true and correct, the Deposit shall be
nonrefundable to Buyer.

- 1 -



--------------------------------------------------------------------------------



 



               3) On or before November 1, 2006, Buyer may notify Seller in
writing of Buyer’s intent to extend the Closing Date until no later than
February 15, 2007. In that event, Buyer shall increase the Deposit by $700,000
to a total of $1,000,000. Thereafter, all references in the Agreement to the
“Deposit” shall be deemed to refer to the amount of $1,000,000. Thereafter, the
Deposit shall be nonrefundable (except in the event of Seller’s default under
the Agreement or the failure, as of the Close of Escrow, of any of Seller’s
representations or warranties contained in the Agreement to be true and
correct), but shall be applicable to the Purchase Price.
     3. Close of Escrow. Paragraph 7.2 of the Agreement is amended to read in
full as follows: “The Closing of the purchase and sale contemplated hereunder
(the “Closing”) shall take place November 15, 2006, or such earlier date as
Buyer and Seller may agree upon in writing; provided, however, that if Buyer
elects to extend the Close of Escrow as provided in Section 2.b.3 of this
Amendment, the Closing Date shall be February 15, 2007, or such earlier date as
Buyer and Seller may agree upon in writing. The date that the Closing occurs
shall be referred to herein as the “Closing Date” or “Close of Escrow.”
     4. Escrow Holder/Title Company. Buyer shall have the right, with Seller’s
consent, to move the escrow currently opened with Chicago Title Company to a
title company to be selected by Buyer at any time within thirty (30) days
following the Effective Date of this Amendment. Seller agrees not to
unreasonably withhold or delay its consent to such transfer and to reasonably
cooperate with the transfer of the escrow as provided herein.
     5. Full Force and Effect. Except as expressly amended by this Amendment,
the terms of the Agreement shall remain and continue in full force and effect
and are hereby ratified and confirmed in all respects by each of Buyer and
Seller. In the event of any conflict between the terms of the Agreement and this
Amendment, the terms of this Amendment shall govern and control. All references
to the “Agreement” in the Agreement shall, from and after the date of this
Amendment be deemed to be references to the Agreement as amended by this
Amendment. This Amendment may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

- 2 -



--------------------------------------------------------------------------------



 



     In witness whereof, the parties have executed this Amendment as of the date
first above written.

                      SELLER:       SELLER:    
 
                    Palm, Inc., a Delaware corporation       Hunter/Storm, LLC,
a California limited
liability company
 
                   
By:
  /s/ ED AXELSEN       By:   /s/ DEKE K. HUNTER JR.    
 
                   
Name:
  Ed Axelsen       Name:   Deke K. Hunter Jr.    
 
                   
Its:
  Director, Global Real Estate       Its:   Managing Member    
 
                   
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Its:        
 
                   

- 3 -